DETAILED ACTION
	This Office action is in response to the amendment to the claims filed February 25, 2020.  Claims 19-36 have been newly added and are pending.  Claims 1-18 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over Urban (US Publication 2012/0323707 A1), in view of Rosart et al. (US Patent 7,801,721 B2), hereinafter Rosart. 


Regarding claim 19, Urban discloses a menu generation system that generates a menu of a restaurant in multiple languages (the multiple-language electronic menu generation for use in a restaurant, at ¶ 0003), the menu generation system comprising:
a memory that stores a first menu item property in a first language and a plurality of first menu item properties in a second language in association with each other and that stores each of the plurality of first menu item properties in the second language and a second menu item property in association with each other (disclosed as the database 24 stored on a local device or remote server, at ¶ 0071, the database storing language dependent data for multiple food items, at ¶ 0071 and seen in Fig. 3, including item properties such as a name, description, and “various and sundry information that would normally be included in the menu”, at ¶ 0069-0070); and processing circuitry (processing unit 102 of Fig. 1) that:
receives a selected and input first menu item property from a user terminal in the first language and a selected and input second menu item property for a predetermined dish from among menu item properties stored in the memory, the first language being based on a setting of the user terminal (according to a user selected language, the system presents a translated menu to a user, at ¶ 0073 and 0074).
Urban fails to explicitly disclose wherein the system extracts the first menu item property in the second language, stored in the memory in association with the received second menu item property, from among the plurality of first menu item properties in the second language, stored in the memory in association with the received first menu item property in the first language, and
transmits, to the user terminal, the extracted first menu item property in the second language for the predetermined dish.
Rosart discloses systems and methods for displaying textual translations to a user in a selected language, similar to Urban.  Furthermore, Rosart discloses the display of “original” text 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the restaurant menu translation interface of Urban to include the translation interface with “original” language display of Rosart.  One would have been motivated to make such a combination for the advantage of providing a user “with easy access to the original untranslated text”.  See Rosart, col. 1, lines 65-67.
Regarding claim 20, Urban discloses wherein the second menu item properties have a tree structure with a plurality of levels including a primary level relating to a primary node and a lower level relating to one or more second menu item properties associated with lower levels than the primary level (the database structure seen in Fig. 3, in which illustrates a hierarchical or tree structure of item nodes.  See ¶ 0071),
the memory stores a property value of each second menu item property that belongs to any one of the plurality of levels and a property value of a corresponding one of the first menu item properties in association with each other (the database stores data relevant to the menu, at Fig. 3 and ¶ 0071), and the processing circuitry:
identifies a second menu item as the primary node, extracts the primary node and one or more second menu item properties in the one or more lower levels, and transmits the extracted primary node and the one or more second menu item properties to the user terminal (a selected item may be stored on a device according to an ID for each item, and not according to a particular language; the items may be transmitted to a user device utilizing the ID in combination with the selected language, at ¶ 0082).

Regarding claim 21, Urban discloses wherein the first menu item properties have a tree structure with a plurality of levels, and the second menu item properties have a tree structure 
Regarding claim 22, Urban discloses wherein the user terminal transmits language specification information for specifying a language in which text information is shown in the user terminal as the second language (according to a user selected language, the system presents a translated menu to a user, at ¶ 0073 and 0074).
Regarding claim 23, Urban discloses wherein the language in which the text information is shown in the user terminal is determined based on a location of the user terminal at a particular point in time (item entries include a “locale” attribute relevant to a preferred language in a particular location that the entry is intended to be employed.  See ¶ 0096).

Regarding claim 24, Urban discloses wherein the memory stores each of the plurality of first menu item properties in the first language and a second menu item property in association with each other (as seen in the database tree structure of Fig. 3, disclosed at ¶ 0071).

Regarding claim 25, Urban discloses wherein the first menu item property is a cooking style, and the second menu item property is an ingredient (information relevant to a menu item may be stored and displayed, including details “such as price, ingredients, and other information”, at ¶ 0065.  Information such as cooking styles are known to be associated with food items on a restaurant menu, and would fall under the category of “other information” disclosed by Urban).

Regarding claim 26, Urban discloses wherein the first menu item property is an ingredient, and the second menu item property is a cooking style (information relevant to a menu item may be stored and displayed, including details “such as price, ingredients, and other 

Regarding claim 27, Urban discloses a menu generation method that is executed by a computer, the computer including a memory, the computer including processing circuitry being configured to generate a menu of a restaurant in one or more languages (the multiple-language electronic menu generation for use in a restaurant, at ¶ 0003), the menu generation method comprising:
storing a first menu item property in a first language and a plurality of first menu item properties in a second language in the memory in association with each other and storing each of the plurality of first menu item properties in the second language and a second menu item property in the memory in association with each other (disclosed as the database 24 stored on a local device or remote server, at ¶ 0071, the database storing language dependent data for multiple food items, at ¶ 0071 and seen in Fig. 3, including item properties such as a name, description, and “various and sundry information that would normally be included in the menu”, at ¶ 0069-0070); and
receiving a selected and input first menu item property from a user terminal in the first language and a selected and input second menu item property for a predetermined dish from among menu item properties stored in the memory the first language being based on a setting of the user terminal (according to a user selected language, the system presents a translated menu to a user, at ¶ 0073 and 0074).
Urban fails to explicitly disclose extracting the first menu item property in the second language, stored in the memory in association with the received second menu item property, from among the plurality of first menu item properties in the second language, stored in the memory in association with the received first menu item property in the first language; and

Rosart discloses systems and methods for displaying textual translations to a user in a selected language, similar to Urban.  Furthermore, Rosart discloses the display of “original” text concurrent with a translation, such that a user selected second language and a first language are displayed concurrently (see col. 2, line 65 through col. 3, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the restaurant menu translation interface of Urban to include the translation interface with “original” language display of Rosart.  One would have been motivated to make such a combination for the advantage of providing a user “with easy access to the original untranslated text”.  See Rosart, col. 1, lines 65-67.

Regarding claim 28, Urban discloses wherein the second menu item properties have a tree structure with a plurality of levels including a primary level relating to a primary node and a lower level relating to one or more second menu item properties associated with lower levels than the primary level (the database structure seen in Fig. 3, in which illustrates a hierarchical or tree structure of item nodes.  See ¶ 0071), and
a property value of each second menu item property that belongs to any one of the plurality of levels and a property value of a corresponding one of the first menu item properties are stored in the memory in association with each other (the database stores data relevant to the menu, at Fig. 3 and ¶ 0071).

Regarding claim 29, Urban discloses identifying a second menu item as the primary node; extracting the primary node and one or more second menu item properties in the one or more lower levels; and transmitting the extracted primary node and the one or more second menu item properties to the user terminal (a selected item may be stored on a device according 

Regarding claim 30, Urban discloses wherein the first menu item properties have a tree structure with a plurality of levels, and the second menu item properties have a tree structure with a plurality of levels (the database structure seen in Fig. 3, in which illustrates a hierarchical or tree structure of item nodes.  See ¶ 0071).

Regarding claim 31, Urban discloses wherein the user terminal transmits language specification information for specifying a language in which text information is shown in the user terminal as the second language (according to a user selected language, the system presents a translated menu to a user, at ¶ 0073 and 0074).

Regarding claim 32, Urban discloses wherein the language in which the text information is shown in the user terminal is determined based on a location of the user terminal at a particular point in time (item entries include a “locale” attribute relevant to a preferred language in a particular location that the entry is intended to be employed.  See ¶ 0096).

Regarding claim 33, Urban discloses wherein each of the plurality of first menu item properties in the first language and a second menu item property are stored in the memory in association with each other (as seen in the database tree structure of Fig. 3, disclosed at ¶ 0071).

Regarding claim 34, Urban discloses wherein the first menu item property is a cooking style, and the second menu item property is an ingredient (information relevant to a menu item may be stored and displayed, including details “such as price, ingredients, and other 

Regarding claim 35, Urban discloses wherein: the first menu item property is an ingredient, and the second menu item property is a cooking style (information relevant to a menu item may be stored and displayed, including details “such as price, ingredients, and other information”, at ¶ 0065.  Information such as cooking styles are known to be associated with food items on a restaurant menu, and would fall under the category of “other information” disclosed by Urban).

Regarding claim 36, Urban discloses a non-transitory computer-readable storage medium storing a menu generation program, the menu generation program which when executed by a computer of an information processing system causing the computer, including a memory and configured to generate a menu of a restaurant in one or more languages, to perform a menu generation method (the multiple-language electronic menu generation for use in a restaurant, at ¶ 0003), the menu generation method comprising:
storing a first menu item property in a first language and a plurality of first menu item properties in a second language in the memory in association with each other and storing each of the plurality of first menu item properties in the second language and a second menu item property in the memory in association with each other (disclosed as the database 24 stored on a local device or remote server, at ¶ 0071, the database storing language dependent data for multiple food items, at ¶ 0071 and seen in Fig. 3, including item properties such as a name, description, and “various and sundry information that would normally be included in the menu”, at ¶ 0069-0070); and

Urban fails to explicitly disclose extracting the first menu item property in the second language, stored in the memory in association with the received second menu item property, from among the plurality of first menu item properties in the second language, stored in the memory in association with the received first menu item property in the first language; and
transmitting, to the user terminal, the extracted first menu item property in the second language for the predetermined dish.
Rosart discloses systems and methods for displaying textual translations to a user in a selected language, similar to Urban.  Furthermore, Rosart discloses the display of “original” text concurrent with a translation, such that a user selected second language and a first language are displayed concurrently (see col. 2, line 65 through col. 3, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the restaurant menu translation interface of Urban to include the translation interface with “original” language display of Rosart.  One would have been motivated to make such a combination for the advantage of providing a user “with easy access to the original untranslated text”.  See Rosart, col. 1, lines 65-67.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145